DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance:

Claims 1-5 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a method of manufacturing a light-emitting module, the method comprising:
a single light-transmissive member disposed on the light-emitting elements; 
forming a plurality of element structures by dividing process; and 
forming a first covering member on the module board to cover lateral surfaces of the element structures (as claimed in claim 1), in combination with the rest of claim limitations as claimed and defined by the Applicant.

Claims 6-8 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a method of manufacturing a light-emitting module, the method comprising:
a single light-transmissive member disposed on the light-emitting elements; 
forming a plurality of element structures by dividing process; and 
forming a second covering member on the module board to cover lateral surfaces of the submounts; and 


Claims 9-13 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a method of manufacturing a light-emitting module, the method comprising:
providing a module board joined body including a module board and an undivided board joined body that includes an undivided board including a plurality of submount regions each of which constitutes a submount after the undivided board is divided; 
forming a plurality of element structures by dividing the undivided board for each submount region into the element structures; and 
forming a first covering member on the module board to cover lateral surfaces of the element structures (as claimed in claim 9), in combination with the rest of claim limitations as claimed and defined by the Applicant.

Claims 14-16 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a method of manufacturing a light-emitting module, the method comprising:
providing a module board joined body including a module board and an undivided board joined body that includes an undivided board including a plurality of submount regions each of which constitutes a submount after the undivided board is divided; 
forming a plurality of element structures by dividing the undivided board for each submount region into the element structures; and 
forming a second covering member on the module board to cover lateral surfaces of the submounts; and 
forming a first covering member on the second covering member to cover lateral surfaces of the light-emitting elements and lateral surfaces of the light-transmissive members (as claimed in claim 14), in combination with the rest of claim limitations as claimed and defined by the Applicant.


Pertinent Prior Arts
Listed in the attached PTO-892 Form are pertinent prior arts disclosing similar inventive concept as the current application.


Conclusion
5. 			Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
			Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL MUSE whose telephone number is (571)272-1470.  The examiner can normally be reached on Mon-Fri 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

			/ISMAIL A MUSE/                                   Primary Examiner, Art Unit 2819